UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

DONNA A. RIDLEY,                             )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )       Civil Action No. 14-0496 (EGS)
                                             )
VMT LONG TERM CARE                           )
MANAGEMENT, INC.,                            )
                                             )
                      Defendant.             )


                                   MEMORANDUM OPINION


       This matter is before the Court on Defendant VMT Long Term Care Management, Inc.’s

Motion to Dismiss Plaintiff’s Complaint [ECF No. 6]. 1 For the reasons discussed below, the

motion will be granted.


                                      I. BACKGROUND


       Plaintiff, an African American woman, Compl. ¶ 3, was employed by defendant VMT

Long Term Care Management, Inc. (“VMT”), id. ¶ 4, as a home health aide from August 2004

until her termination on December 19, 2012, id. ¶ 5. Preceding plaintiff’s termination was an

incident at the Washington Hospital Center, described by a VMT representative as follows:


               [The] Clinical Administrator for VMT[] received an email on
               December 14, 2012 from . . . the [Emergency Department] Charge
               Nurse at Washington Hospital Center. The email stated that
               [plaintiff] brought the patient for whom she was caring to the

1
  The Court will deny Plaintiff’s Motion [ECF No. 10], and instead construe it as plaintiff’s
opposition (“Pl.’s Opp’n”) to VMT’s motion to dismiss. In addition, the Court will deny
plaintiff’s motion for a hearing [ECF No. 12] as moot.
                                                 1
               Emergency Department and immediately left the premises without
               giving a report on the patient. The patient was not conscious and
               therefore [was] unable to speak for herself. [Plaintiff] was asked to
               stay with her patient by the Triage Nurse to which [plaintiff],
               according to the Nurse’s account and by her own admission replied
               “you all can take care of her”. [Plaintiff] then proceeded to leave
               the premises to deliver an inservice that she completed for the
               Home Health Aide of another agency. By [plaintiff’s] own
               admission, she was gone at least 30 minutes . . . .
               Upon [plaintiff’s] return to the [Emergency Department], she was
               informed that she acted inappropriately by leaving her patient
               unattended when she had been specifically asked not to do so.
               [Plaintiff] proceeded to verbally accost the Triage Nurse by telling
               her “to shut her f---ing mouth” and that she would “wait outside”
               for her.
Compl., Ex. (Employee Counseling Record dated December 19, 2012). Plaintiff was charged

with client abandonment, conducting personal business during work hours, and engaging in

heated arguments or outburst in front of clients. Id., Ex. (Employee Counseling Record). On

December 19, 2012, “VMT terminated [plaintiff’s] employment.” Id. ¶ 5.


       Plaintiff asserts that “[t]he reasons for the termination were not true.” Compl. ¶ 6. She

alleges that “[a] white employee at Washington Hospital Center had called [her] racially

derogatory names,” id., and that this same employee “made false allegations against [her]

including falsely accusing her of abandoning a patient,” id. ¶ 7. Plaintiff alleges that, “[b]y firing

her for false reasons that VMT knew were related to her race, VMT violated [her] rights under

42 U.S.C. [§] 1981.” Id. ¶ 9. She demands judgment in her favor, compensatory damages,

reinstatement to her position as a home health aide, and attorney fees and costs of litigation, id.

(Claims for Relief).




                                                  2
                                          II. DISCUSSION


                                  A. Dismissal Under Rule 12(b)(6)


        VMT moves to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure on

the ground that plaintiff’s complaint fails to state a claim upon which relief can be granted. See

generally Def. VMT Long Term Care Management, Inc.’s Mem. of P. & A. in Support of its

Mot. to Dismiss Pl.’s Compl. (“Def.’s Mem.”) at 3-7. According to VMT, “[r]ead as a whole,

[the] Complaint does not adequately state a claim for racial discrimination because [it] fails to

plead facts that rise above the speculative level showing that VMT was motivated to terminate

[plaintiff’s] employment based on her race.” Id. at 2 (internal quotation marks omitted).


        A complaint may be dismissed for failure to state a claim upon which relief can be

granted. Fed. R. Civ. P. 12(b)(6). In considering such a motion, the “complaint is construed

liberally in the plaintiff[’s] favor, and [the Court] grant[s] plaintiff[] the benefit of all inferences

that can be derived from the facts alleged.” Kowal v. MCI Commc’ns Corp., 16 F.3d 1271, 1276

(D.C. Cir. 1994)). “However, the [C]ourt need not accept inferences drawn by [the] plaintiff[] if

such inferences are unsupported by the facts set out in the complaint.” Id. Nor must the Court

accept “a legal conclusion couched as a factual allegation,” nor “naked assertions devoid of

further factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks omitted); see also Aktieselskabet AF 21. November 2001 v. Fame Jeans Inc., 525 F.3d 8,

17 n.4 (D.C. Cir. 2008) (noting that the D.C. Circuit has “never accepted legal conclusions cast

in the form of factual allegations” (internal quotation marks omitted)). Ordinarily on a Rule

12(b)(6) motion, the Court considers only “the facts alleged in the complaint, documents

attached as exhibits or incorporated by reference in the complaint, and matters about which the


                                                    3
Court may take judicial notice.” Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196 (D.D.C.

2002) (citing EEOC v. St. Francis Xavier Parochial Sch., 117 F.3d 621, 624-25 (D.C. Cir.

1997)).


          “To survive a [Rule 12(b)(6) ] motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Iqbal, 556 U.S. at 678 (2009) (quoting Twombly, 550 U.S. at 570). A claim is facially

plausible when the pleaded factual content “allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. at 678. Although a pro se complaint

“must be held to less stringent standards than formal pleadings drafted by lawyers,” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (per curiam) (internal quotation marks and citation omitted), it

too, “must plead ‘factual matter’ that permits the court to infer ‘more than the mere possibility of

misconduct,’” Atherton v. District of Columbia Office of the Mayor, 567 F.3d 672, 681-82 (D.C.

Cir. 2009) (quoting Iqbal, 556 U.S. at 679).


                               B. Plaintiff Fails to State a § 1981 Claim


          “All persons within the jurisdiction of the United States shall have the same right . . . to

make and enforce contracts . . . as is enjoyed by white citizens.” 42 U.S.C. § 1981(a). It is

established that such contracts include employment contracts. Johnson v. Ry. Express Agency,

Inc., 421 U.S. 454, 460 (1975) (holding that “§ 1981 affords a federal remedy against

discrimination in private employment on the basis of race”); see Patterson v. Cnty. of Oneida,

N.Y., 375 F.3d 206, 224 (2d Cir. 2004) (noting that § 1981 “outlaws discrimination with respect

to the enjoyment of benefits, privileges, terms, and conditions of a contractual relationship, such

as employment”). To state a claim under § 1981, a plaintiff not only “must initially identify an


                                                    4
impaired contractual relationship . . . under which [she] has rights,” Domino’s Pizza, Inc. v.

McDonald, 546 U.S. 470, 476 (2006) (internal quotation marks and citation omitted), but also

must allege “some facts that demonstrate that [her] race was the reason for the defendant’s

actions.” Bray v. RHT, Inc., 748 F. Supp. 3, 5 (D.D.C. 1990), aff’d sub nom. Bray v. Hebble, 976

F.2d 45 (D.C. Cir. 1992) (per curiam) (citation omitted).


       Four paragraphs of plaintiff’s complaint pertain to race. Two of these paragraphs, see

Compl. ¶¶ 5, 9, are mere assertions that VMT terminated plaintiff because of her race. The other

two paragraphs allege that a Charge Nurse at the Washington Hospital Center called plaintiff

racially derogatory names. Id. ¶¶ 6, 8. There is no suggestion, however, that the Charge Nurse

is in any way associated with VMT, such that the nurse’s statements can be attributed to VMT.


       “[P]laintiff cannot merely invoke [her] race in the course of a claim’s narrative and

automatically be entitled to pursue relief.” Bray, 748 F. Supp. at 5 (citing Jaffe v. Fed. Reserve

Bank of Chicago, 586 F. Supp. 106, 109 (N.D. Ill. 1984)). Rather, her complaint must allege a

racially discriminatory purpose for VMT’s action. See, e.g., Fagan v. U.S. Small Business

Admin., 783 F. Supp. 1455, 1464 (D.D.C. 1992), aff’d, 19 F.3d 684 (D.C. Cir. 1992). Without a

factual basis to support an inference of discrimination by VMT based on plaintiff’s race, the

complaint asserts nothing more than a “mere possibility of misconduct.” Iqbal, 556 U.S. at 679.

It therefore fails to state a claim under § 1981, and it must be dismissed. See Mekuria v. Bank of

America, 883 F. Supp. 2d 10, 15 (D.D.C. 2011) (dismissing § 1981 claim where complaint’s

only allegations regarding race “are nothing more than legal conclusions devoid of any factual

support” which do not “suggest that the Bank or any of its employees discriminated against

[plaintiff] based on his race”); Middlebrooks v. Godwin Corp., 722 F. Supp. 2d 82, 88 (D.D.C.

2010) (“Even reading plaintiff’s complaint in the light most favorable to her and construing all

                                                 5
reasonable inferences in her favor, the Court can find no facts that support an inference of

discrimination.”), aff’d, 424 F. App’x 10 (D.C. Cir.) (per curiam), cert. denied, 132 S. Ct. 846

(2011).


                                         III. CONCLUSION


          The Court concludes that plaintiff fails to state a claim of discrimination under 42 U.S.C.

§ 1981. Accordingly, VMT’s motion to dismiss will be granted. An Order accompanies this

Memorandum Opinion.



                         Signed:        EMMET G. SULLIVAN
                                        United States District Judge

                         Dated:         September 18, 2014




                                                   6